DR. GEORGE R. HARKER, Petitioner-Appellant,
v.
JUDITH SHAMOTO, DEPARTMENT OF LABOR & INDUSTRIAL RELATIONS; PATRICIA HAMAMOTO, SUPERINTENDENT OF EDUCATION, AND ROBYN HONDA, PERSONNEL SPECIALIST FOR THE DEPARTMENT OF EDUCATION, Respondents-Appellees.
No. 25615
In the Supreme Court of Hawaii.
June 24, 2004.
Dr. George R. Harker, petitioner-appellant, appearing pro se.

ORDER DENYING APPLICATION FOR WRIT OF CERTIORARI
MOON, C.J., for the court.[1]
Petitioner-appellant Dr. George R. Harker's application for writ of certiorari, filed June 14, 2004, is hereby denied.
NOTES
[1]  Considered by: Moon, C.J., Levinson, Nakayama, Acoba, and Duffy, JJ.